Exhibit 10.22
 
STOCK PURCHASE AGREEMENT
 
by and between
 
IVOICE, INC.
 
“PURCHASER”
 
And
 
IVOICE TECHNOLOGY, INC.
 
“COMPANY”
 
Dated:  March 11, 2008
 
 
 
 

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT, dated as of March 11, 2008, is made and entered
into by and among iVoice Technology, Inc. (the “Company”) and iVoice, Inc. (the
“Purchaser”).   The Purchaser and the Company are sometimes individually
referred to herein as a “Party” and collectively as the “Parties.”
 
RECITALS:
 
WHEREAS, upon the terms and conditions set forth herein, the Company proposes to
sell to the Purchaser and the Purchaser proposes to purchase from the Company
1,444.44 shares of the Company’s Series A 10% Secured Convertible Preferred
Stock (the “Preferred Stock”);
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, each Party hereby agrees as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1 Certain Definitions.  The following terms, as used herein, have the
following meanings:
 
 “Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.
 
“Agreement” means this Stock Purchase Agreement, as amended from time to time.
 
 “Assets” means all of the assets, properties and rights of the Company, whether
real, personal or mixed, whether tangible or intangible, and wherever situated,
in existence on the date hereof and any additions thereto on or before the
Closing Date.
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the City of New York, New York.
 
 “Closing” means the consummation of the purchase and sale of the Preferred
Stock, as set forth in this Agreement.
 
“Closing Date” means the date on which the Closing occurs.
 
“Code” means the United States Internal Revenue Code of 1986, as amended,
including effective date and transition rules (whether codified or not).  Any
reference herein to a specified provision of the Code shall be deemed to include
a reference to any successor provision thereof.
 
“Company Ancillary Documents” means any certificate, agreement, document or
other instrument, other than this Agreement, to be executed and delivered by the
Company in connection with the transactions contemplated hereby.
 
 “Contract” means any contract, sub-contract, agreement, lease, license,
commitment, sale and purchase order, note, loan agreement or any other
instrument, arrangement, or understanding of any kind, whether written or oral,
and whether express or implied.
 
“Control” means, when used with respect to any specified Person, the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by Contract or otherwise.
 
“Customer” means a customer of the Company that paid the Company in the
aggregate more than $25,000 during the twelve (12)-month period ended December
31, 2007.
 
“GAAP” means generally accepted accounting principles as applied in the United
States.
 
“Governmental Entity” means any (i) nation, state, commonwealth, county, city,
town, village, district, or other jurisdiction of any nature, (ii) federal,
state, local, municipal, foreign, or other government, (iii) federal, state,
local or foreign governmental or quasi-governmental authority of any nature
(including any agency, branch, department, board, commission, court or
tribunal), (iv) multi-national or supra-national organization or body, (v) body
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power, including any court or arbitrator, (vi) self-regulatory organization or
(vii) official of any of the foregoing.
 
 “Intellectual Property” means any or all of the following and all rights,
arising out of or associated therewith: (a) all United States, international and
foreign patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof;
(b) all inventions (whether patentable or not), invention disclosures,
improvements, proprietary information, know-how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing
throughout the world; (c) all copyrights, copyright registrations and
applications therefor, and all other rights corresponding thereto throughout the
world; (d) all industrial designs and any registrations and applications
therefor throughout the world; (e) all internet uniform resource locators,
domain names, trade names, logos, slogans, designs, common law trademarks and
service marks, trademark and service mark registrations and applications
therefor throughout the world; (f) all databases and data collections and all
rights therein throughout the world; (g) all moral and economic rights of
authors and inventors, however denominated throughout the world; and (h) any
similar or equivalent rights to any of the foregoing anywhere in the world.
 
 
 

--------------------------------------------------------------------------------

 
 
“Knowledge” means all facts known by a Person on the date hereof or on the
Closing Date following reasonable inquiry and diligence with respect to the
matters at hand.
 
 “Laws” means all laws, statutes, common law, rules, codes, regulations,
restrictions, ordinances, orders, decrees, approvals, directives, judgments,
rulings, injunctions, writs, awards and decrees of, or issued or entered by, all
Governmental Entities.
 
“Licenses” means all notifications, licenses, permits (including environmental,
construction and operation permits), franchises, certificates, approvals,
exemptions, classifications, registrations and other similar documents and
authorizations issued by any Governmental Entity, and applications therefor.
 
“Liens” mean all mortgages, liens, pledges, security interests, charges, claims,
restrictions and encumbrances of any nature whatsoever.
 
 “Material Adverse Effect” means any state of facts, change, event, effect or
occurrence (when taken together with all other states of fact, changes, events,
effects or occurrences) that has had or is reasonably likely to have a
materially adverse effect on the financial condition, results of operations,
prospects, properties, assets or liabilities (including contingent liabilities)
of the Company.  A Material Adverse Effect shall also include any state of
facts, change, event or occurrence that shall have occurred or been threatened
that (when taken together with all other states of facts, changes, events,
effects or occurrences that have occurred or been threatened) has prevented or
materially delayed, or would be reasonably likely to prevent or materially
delay, the performance by any Party of their obligations hereunder or the
consummation of the transactions contemplated hereby.
 
“Permitted Liens” means (a) Liens for Taxes not yet due and payable, (b) Liens
of carriers, warehousemen, mechanics, materialmen and repairmen incurred in the
ordinary course of business consistent with past practice and not yet delinquent
and (c) in the case of the Real Property, zoning, building, or other
restrictions, variances, covenants, rights of way, encumbrances, easements and
other minor irregularities in title, none of which, individually or in the
aggregate, (i) interfere in any material respect with the present use of or
occupancy of the affected parcel by the Company, (ii) have more than an
immaterial effect on the value thereof or its use, or (iii) would impair the
ability of such parcel to be sold for its present use.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or Governmental Entity.
 
“Purchaser Ancillary Documents” means any certificate, agreement, document or
other instrument, other than this Agreement, to be executed and delivered by the
Purchaser in connection with the transactions contemplated hereby.
 
“Registered Intellectual Property” means all United States, international and
foreign: (a) patents and patent applications (including provisional
applications); (b) registered trademarks and service marks, applications to
register trademarks and service marks, intent-to-use applications, or other
registrations or applications related to trademarks and service marks;
(c) registered copyrights and applications for copyright registration; (d)
domain name registrations; and (e) any other Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded with any Governmental Entity.
 
 “SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Supplier” means any supplier of goods or services to the Company to which the
Company paid in the aggregate more than $25,000 during the twelve (12)-month
period ended December 31, 2007.
 
 “Taxes” means all taxes, assessments, charges, duties, fees, levies and other
charges of a Governmental Entity, including income, franchise, capital stock,
real property, personal property, tangible, withholding, employment, payroll,
social security, social contribution, unemployment compensation, disability,
transfer, sales, use, excise, gross receipts, value-added and all other taxes of
any kind for which the Company or the Purchaser may have any liability imposed
by any Governmental Entity, whether disputed or not, and any related charges,
interest or penalties imposed by any Governmental Entity.
 
“Tax Return” means any report, return, declaration or other information, in
whatever form or medium, required to be supplied to a Governmental Entity in
connection with Taxes, including estimated returns and reports of every kind
with respect to Taxes.
 
“Termination Date” means the date prior to the Closing when this Agreement is
terminated in accordance with Article IX.
 
Section 1.2 Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.1 Agreement to Purchase and Sell.  Subject to the terms and conditions
hereof, at the Closing, the Company shall sell, assign, transfer and deliver to
the Purchaser, and the Purchaser shall purchase and acquire from the Company,
all right, title and interest of in and to the Preferred Stock, free and clear
of all Liens.
 
ARTICLE III
PURCHASE PRICE; ADJUSTMENTS
 
Section 3.1 Purchase Price.  The aggregate amount to be paid for the Preferred
Stock  shall be One Million and Four Hundred Forty-four Thousand and Four
Hundred and Forty-four Dollars ($1,444,444) (the “Purchase Price”).
 
Section 3.2 Payment of Purchase Price and Delivery of the Preferred Stock.
 
(a) On the Closing Date, the Purchaser shall pay the Purchase Price to the
Company.
 
(b) All payments required under this Section 3.2 or any other provision hereof
shall be made in cash by wire transfer of next day available funds to such bank
account as shall be designated in writing by Seller, or as otherwise agreed by
the Parties.
 
(c) On the Closing Date the Company shall deliver certificates representing the
Preferred Stock to the Purchaser together with such instruments as are customary
for the lawful and proper negotiation of the same.


 
Section 3.3 Funding Fee and Warrants.
 
(a) The Company agrees to pay the Purchaser a Funding Fee equal to ten percent
(10%) of the Purchase Price, or One Hundred Forty-four Thousand and Four Hundred
and Forty-four Dollars ($144,444).  The Funding Fee shall be deducted from the
Purchase Price and the Company hereby authorizes payment of the Funding Fee to
the Purchaser from the proceeds of the sale of the Preferred Stock.
 
(b) The Company agrees to issue to the Purchaser a warrant granting the
Purchaser the right to purchase at the Warrant Exercise Price that number of
Class A Common Stock shares of the Company calculated by dividing the Funding
Fee amount, One Hundred Forty-four Thousand and Four Hundred and Forty-four
Dollars ($144,444) by the lowest price that the Company had ever issued its
Class A Common Stock (the “Warrant Exercise Price”).  A separate Warrant
Agreement shall be executed by the Company.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY
 
The Company represents and warrants to the Purchaser as follows as of the date
hereof and the Closing Date:
 
Section 4.1 Organization.  The Company is a corporation duly formed and validly
existing under the Laws of the State of New Jersey and has all requisite power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted.  The Company is duly qualified or registered as
a foreign corporation to transact business under the Laws of each jurisdiction
where the character of its activities or the location of the properties owned or
leased by it requires such qualification or registration as set forth on
Schedule 4.1..
 
Section 4.2 Authorization.  At the Closing Date the Company will have full
corporate power and authority to execute and deliver this Agreement and the
Company Ancillary Documents and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the Company Ancillary
Documents by the Company and the performance by the Company of its obligations
hereunder and thereunder and the consummation of the transactions provided for
herein and therein at the Closing Date, will have been duly and validly
authorized by all necessary corporate action on the part of the Company.  This
Agreement and the Company Ancillary Documents shall be as of the Closing Date,
duly executed and delivered by the Company and do or shall, as the case may be,
constitute the valid and binding agreements of the Company, enforceable against
the Company in accordance with their respective terms.
 
Section 4.3 Financial Statements.  Schedule 4.3 contains the audited financial
statements for the fiscal year ended December 31, 2006 and the unaudited balance
sheet as of September 30, 2007.  The financial statements and balance sheet are
in conformity with GAAP and have been prepared from, and are in accordance with,
the books and records of the Company, which books and records have been
maintained on a basis consistent with the past practice of the Company.  The
balance sheet fairly presents the financial position of the Company as of the
date of such balance sheet.  Since December 31, 2006, there has been no change
in any accounting (or tax accounting) policy, practice or procedure of the
Company.  The Company maintains accurate books and records reflecting its assets
and liabilities and maintains proper and adequate internal accounting controls
which provide assurance that (i) transactions are executed in accordance with
management’s authorization, (ii) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP, and (iii)
accounts, notes and other receivables and inventory are recorded accurately, and
proper and adequate procedures are implemented to effect the collection thereof
on a current and timely basis.
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE V 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
The Purchaser hereby represents and warrants to the Company as follows:
 
Section 5.1 Organization.  The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of New Jersey
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.
 
Section 5.2 Authorization.  The Purchaser has full corporate power and authority
to execute and deliver this Agreement and the Purchaser Ancillary Documents, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the Purchaser Ancillary Documents by the Purchaser, the
performance by the Purchaser of its obligations hereunder and thereunder, and
the consummation of the transactions provided for herein and therein have been
duly and validly authorized by all necessary corporate action on the part of the
Purchaser.  This Agreement has been and, as of the Closing Date, the Purchaser
Ancillary Documents shall be, duly executed and delivered by the Purchaser and
do or shall, as the case may be, constitute the valid and binding agreements of
the Purchaser, enforceable against the Purchaser in accordance with their
respective terms.
 
Section 5.3 Absence of Restrictions and Conflicts.  The execution, delivery and
performance of this Agreement and the Purchaser Ancillary Documents, the
consummation of the transactions contemplated hereby and thereby and the
fulfillment of, and compliance with, the terms and conditions hereof and thereof
do not or shall not (as the case may be), with the passing of time or the giving
of notice or both, (a) contravene or conflict with any term or provision of the
charter documents of the Purchaser, (b) violate or conflict with, constitute a
breach of or default under, result in the loss of any benefit under, permit the
acceleration of any obligation under or create in any party the right to
terminate, modify or cancel any Contract to which the Purchaser is a party,
(c) contravene or conflict with any judgment, decree or order of any
Governmental Entity to which the Purchaser is a party or by which the Purchaser
is bound or (d) contravene or conflict with any statute, Law, rule or regulation
applicable to the Purchaser.  No consent, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Entity is required
with respect to the Purchaser in connection with the execution, delivery or
performance of this Agreement or the Purchaser Ancillary Documents or the
consummation of the transactions contemplated hereby or thereby.
 
ARTICLE VI
CERTAIN COVENANTS AND AGREEMENTS
 
Section 6.1 Conduct of Business by the Company.  For the period commencing on
the date hereof and ending on the Closing Date, the  Company shall, except as
expressly required hereby and except as otherwise consented to in advance in
writing by the Purchaser, conduct the Business in the ordinary course consistent
with past practice and shall, except as expressly required hereby and except as
otherwise consented to in advance in writing by the Purchaser:
 
(a) use its commercially reasonable efforts to preserve intact the goodwill and
business organization of the Company, keep the officers and employees of the
Company available to the Purchaser and preserve the relationships and goodwill
of the Company with customers, distributors, suppliers, employees and other
Persons having business relations with the Company;
 
(b) maintain its existence and good standing in its jurisdiction of organization
and in each jurisdiction listed on Schedule 4.1;
 
(c) comply with all applicable Laws;
 
(d) maintain in existing condition and repair (ordinary wear and tear excepted),
consistent with past practices, all buildings, offices, shops and other
structures located on the Real Property, and all equipment, fixtures and other
tangible personal property located on the Real Property;
 
(e) not authorize for issuance or issue and deliver any additional shares of its
capital stock or securities convertible into or exchangeable for shares of its
capital stock, or issue or grant any right, option or other commitment for the
issuance of shares of its capital stock or of such securities, or split, combine
or reclassify any shares of its capital stock;
 
(f) not amend or modify its articles of incorporation or bylaws;
 
(g) not declare any dividend, pay or set aside for payment any dividend or other
distribution or make any payment to any shareholder, officer or director or any
Person with whom any such shareholder, officer or director has any direct or
indirect relation, other than the payment of salaries in the ordinary course of
business and consistent with past practice;
 
(h) not create any subsidiary, acquire any capital stock or other equity
securities of any corporation or acquire any equity or ownership interest in any
business or entity;
 
(i) protect, defend and maintain the ownership, validity and registration of the
Company Intellectual Property, and not allow any of the Registered Intellectual
Property to be abandoned, forfeited, cancelled, expunged and/or dedicated to the
public;
 
 
 

--------------------------------------------------------------------------------

 
 
(j) not (i) create, incur or assume any indebtedness, (ii) grant, create, incur
or suffer to exist any Lien on the Assets that did not exist on the date hereof,
(iii) write-down the value of any asset or investment on the books or records of
the Company, except for depreciation and amortization in the ordinary course of
business and consistent with past practice, (iv) cancel any debt or waive any
claim or right, (v) make any commitment for any capital expenditure to be made
on or following the date hereof in excess of $10,000 in the case of any single
expenditure or $20,000 in the case of all capital expenditures, (vi) enter into
any Contract which cannot be cancelled by the Company on notice of not longer
than thirty (30) days and without liability or penalty of any kind, (vii)enter
into any Contract which imposes, or purports to impose, any obligations or
restrictions on any of its Affiliates, or (viii) settle or compromise any legal
proceedings related to or in connection with the Business;
 
(k) not (i) increase in any manner the compensation of, or enter into any new
bonus or incentive agreement or arrangement with, any of its employees,
officers, directors or consultants, (ii) pay or agree to pay any additional
pension, retirement allowance or other employee benefit under any Company
Benefit Plan to any of its employees or consultants, whether past or present,
except, in each case,  in the ordinary course of business to the extent
consistent with past practice of the Company; provided, however, that the
Company shall not take any action described in this Section 6.1(k) with respect
to (i) any manager, officer or director of the Company or (ii) any Person whose
annualized compensation is $60,000 or more or whose annual compensation for the
twelve (12)-month period following the Expiration Date is expected to be $60,000
or more;
 
(l) except as required by Applicable Benefit Laws, not adopt, amend or terminate
any Company Benefit Plan or increase the benefits provided under any Company
Benefit Plan, or promise or commit to undertake any of the foregoing in the
future;
 
(m) not enter into a collective bargaining agreement;
 
(n) not enter into any Employment Agreement;
 
(o) perform in all material respects all of its obligations under all Company
Contracts and Licenses, and not default or suffer to exist any event or
condition that with notice or lapse of time or both could constitute a default
under any Company Contract or License (except those being contested in good
faith);
 
(p) not increase any reserves for contingent liabilities (excluding any
adjustment to bad debt reserves in the ordinary course of business consistent
with past practice);
 
(q) maintain in full force and effect and in the same amounts policies of
insurance comparable in amount and scope of coverage to that maintained as of
the date hereof by or on behalf of the Company;
 
(r) continue to maintain its books and records in accordance with GAAP
consistently applied and on a basis consistent with past practice and not make
any change in any accounting (or tax accounting) policy, practice or procedure
of the Company;
 
(s) continue its current cash and inventory management practices; and
 
(t) not authorize, or commit or agree to take, any of the foregoing actions,
which the Company is required not to take without the Purchaser’s prior written
consent.
 
Section 6.2 Inspection and Access to Information.  During the period commencing
on the date hereof and ending on the Closing Date, the Company shall (and shall
cause its officers, directors, employees, auditors and agents to) provide the
Purchaser and its accountants, investment bankers, counsel, environmental
consultants and other authorized representatives full access, during reasonable
hours and under reasonable circumstances, to any and all of its premises,
employees (including executive officers), properties, contracts, commitments,
books, records and other information (including Tax Returns filed and those in
preparation) and shall cause its officers to furnish to the Purchaser and its
authorized representatives, promptly upon request therefor, any and all
financial, technical and operating data and other information pertaining to the
Company and the Business and otherwise fully cooperate with the conduct of due
diligence by the Purchaser and its representatives.
 
Section 6.3 Notices of Certain Events.  The Company shall promptly notify the
Purchaser of:
 
(a) any fact, condition, change or event that, individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect or
otherwise results in any representation or warranty of the Company hereunder
being inaccurate in any respect as of the date of such fact, condition, change
or event had such representation or warranty been made as of such date;
 
(b) any fact, condition, change or event that causes or constitutes a breach of
any of the representations or warranties of the Company hereunder made as of the
date hereof;
 
(c) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated hereby;
 
(d) any notice or other communication from or to any Governmental Entity in
connection with the transactions contemplated hereby;
 
(e) any action, suit, claim, investigation or proceeding commenced or, to its
Knowledge, threatened against, relating to or involving or otherwise affecting
the Company or the Business or that relate to the consummation of the
transactions contemplated hereby; and
 
(f) (i) the damage or destruction by fire or other casualty of any material
Asset or part thereof or (ii) any material Asset or part thereof becoming the
subject of any proceeding (or, to the Knowledge of the Company, threatened
proceeding) for the taking thereof or of any right relating thereto by
condemnation, eminent domain or other similar governmental action.
 
 
 

--------------------------------------------------------------------------------

 
 
The Company hereby acknowledges that the Purchaser does not and shall not waive
any right it may have hereunder solely as a result of such notifications and any
notification given pursuant to this Section.
 
Section 6.4 Reasonable Efforts; Further Assurances; Cooperation.  Subject to the
other provisions hereof, each Party shall each use its reasonable, good faith
efforts to perform its obligations hereunder and to take, or cause to be taken,
and do, or cause to be done, all things necessary, proper or advisable under
applicable Law to cause the transactions contemplated herein to be effected as
soon as practicable, but in any event on or prior to the Expiration Date, in
accordance with the terms hereof and shall cooperate fully with each other Party
and its officers, directors, employees, agents, counsel, accountants and other
designees in connection with any step required to be taken as a part of its
obligations hereunder, including the following:
 
(a) Each Party shall promptly make its filings and submissions and shall take
all actions necessary, proper or advisable under applicable Laws to obtain any
required approval of any Governmental Entity with jurisdiction over the
transactions contemplated hereby (except that the Purchaser shall have no
obligation to take or consent to the taking of any action required by any such
Governmental Entity that could adversely affect the Business, the Assets or the
transactions contemplated by this Agreement or the Purchaser Ancillary
Documents).  The Company shall furnish to the Purchaser all information required
for any application or other filing to be made by the Company pursuant to any
applicable Law in connection with the transactions contemplated hereby;
 
(b) Each Party shall promptly notify the other Parties of (and provide written
copies of) any communications from or with any Governmental Entity in connection
with the transactions contemplated hereby;
 
(c) In the event any claim, action, suit, investigation or other proceeding by
any Governmental Entity or other Person is commenced that questions the validity
or legality of the transactions contemplated hereby or seeks damages in
connection therewith, the Parties shall (i) cooperate and use all reasonable
efforts to defend against such claim, action, suit, investigation or other
proceeding, (ii) in the event an injunction or other order is issued in any such
action, suit or other proceeding, use all reasonable efforts to have such
injunction or other order lifted, and (iii) cooperate reasonably regarding any
other impediment to the consummation of the transactions contemplated hereby;
and
 
(d) The Company shall give all notices to third parties and use its best efforts
(in consultation with the Purchaser) to obtain all third-party consents
(i) necessary, proper or advisable to consummate the transactions contemplated
hereby, (ii) required to be given or obtained, including the Required Consents
or (iii) required to prevent a Material Adverse Effect, whether prior to, on or
following the Closing Date.
 
Section 6.5 Transfer Taxes; Expenses.  Any Taxes or recording fees payable as a
result of the purchase and sale of the Shares or any other action contemplated
hereby (other than any federal, state, local or foreign Taxes measured by or
based upon income or gains imposed upon the Purchaser) shall be paid by the
Purchaser.  The Parties shall cooperate in the preparation, execution and filing
of all returns, questionnaires, applications and other documents regarding Taxes
and all transfer, recording, registration and other fees that become payable in
connection with the transactions contemplated hereby that are required or
permitted to be filed at or prior to the Closing.  
 
ARTICLE VII
CONDITIONS TO CLOSING
 
Section 7.1 Conditions to Obligations of the Purchaser.  The obligations of the
Purchaser to consummate the transactions contemplated hereby shall be subject to
the fulfillment  (or waiver by the Purchaser) at or prior to the Closing of each
of the following additional conditions:
 
(a) Injunction. There shall be no effective injunction, writ or preliminary
restraining order or any order of any nature issued or Law passed by a
Governmental Entity of competent jurisdiction to the effect that the
transactions contemplated hereby may not be consummated as provided herein, no
proceeding or lawsuit shall have been commenced by any Governmental Entity for
the purpose of obtaining any such injunction, writ or preliminary restraining
order and no written notice shall have been received from any Governmental
Entity indicating an intent to restrain, prevent, materially delay or
restructure the transactions contemplated hereby, in each case where the Closing
would (or would be reasonably likely to) result in a material fine or penalty
payable by the Purchaser or the Company or a material restriction on the
operation of the Business as a result of such matter.
 
(b) Consents. All Required Consents shall have been obtained or made on terms
and conditions reasonably satisfactory to the Purchaser.
 
(c) Representations and Warranties.  Each of the representations and warranties
of the Company set forth in Article IV shall have been true and correct in all
material respects as of the date hereof and shall be true and correct in all
material respects as of the Closing Date as though made on and as of the Closing
Date, except that those representations and warranties that by their terms are
qualified by materiality shall be true and correct in all respects.
 
(d) Performance of Obligations of the Company.  The Company shall have performed
in all material respects all covenants and agreements required to be performed
by each of them hereunder at or prior to the Closing.
 
(e) No Material Adverse Effect.  Between the date hereof and the Closing Date,
there shall not have occurred (nor shall the Purchaser have become aware of) any
Material Adverse Effect or any development reasonably likely to result in a
Material Adverse Effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.2 Conditions to Obligations of the Company.  The obligations of the
Company to consummate the transactions contemplated hereby shall be subject to
the fulfillment (or waiver by the Company) at or prior to the Closing of each of
the following additional conditions:
 
(a) Injunction.  There shall be no effective injunction, writ or preliminary
restraining order or any order of any nature issued by a Governmental Entity of
competent jurisdiction to the effect that the Acquisition may not be consummated
as provided herein, no proceeding or lawsuit shall have been commenced by any
Governmental Entity for the purpose of obtaining any such injunction, writ or
preliminary restraining order and no written notice shall have been received
from any Governmental Entity indicating an intent to restrain, prevent,
materially delay or restructure the transactions contemplated hereby, in each
case where the Closing would (or would be reasonably likely to) result in a
material fine or penalty payable by the Company or a material restriction on the
Company’s operations as a result of such matter.
 
(b) Consents.  All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, any Governmental Entity required in
connection with the execution, delivery or performance hereof shall have been
obtained or made on terms and conditions reasonably satisfactory to the Company.
 
(c) Representations and Warranties.  Each of the representations and warranties
of the Purchaser set forth in Article V shall have been true and correct in all
material respects as of the date hereof and shall be true and correct in all
material respects as of the Closing Date as though made on and as of the Closing
Date, except that those representations and warranties that by their terms are
qualified by materiality shall be true and correct in all respects.
 
(d) Performance of Obligations by the Purchaser.  The Purchaser shall have
performed all covenants and agreements required to be per­formed by it hereunder
on or prior to the Closing Date.
 
(e) Ancillary Documents.  The Purchaser shall have delivered, or caused to be
delivered, to the Company the documents listed in Section 8.2.

 
ARTICLE VIII
CLOSING

 
Section 8.1               Closing.  Subject to the satisfaction or waiver of the
conditions set forth in Article VII, the Closing shall occur on March 12, 2008
or such other date as the Parties may agree.  The Closing shall take place at
the offices of Company’s offices located at 750 Route 34, Matawan, NJ  07747, or
at such other place as the Parties may agree.
 


Section 8.2                Company Closing Deliveries.  At the Closing, the
Company, as applicable, shall deliver to the Purchaser the following:
 
(a) a certificate executed by the Company as to compliance with the conditions
set forth in Section 7.1(b), (c), and (d) hereof;
 
(b) certificates representing the Preferred Stock, duly endorsed in blank or
accompanied by duly executed stock powers or other assignment documents;
 
(c) a certificate by the Secretary or any Assistant Secretary of the Company,
dated the Closing Date, as to (1) the good standing of the Company in its
jurisdiction of incorporation and in each other jurisdiction where it is
qualified to do business, (2) no amendments to the Company’s charter documents
and (3) the effectiveness of the resolutions of the board of directors of the
Company authorizing the execution, delivery and performance hereof by the
Company passed in connection herewith and the transactions contemplated hereby;
and
 
(d) all other documents required to be entered into by the Company pursuant
hereto or reasonably requested by the Purchaser to convey the Preferred Stock to
the Purchaser or to otherwise consummate the transactions contemplated hereby.
 
(e) a Warrant Agreement executed by the Company in favor of the Purchaser.
 
(f) a Security Agreement executed by the Company in favor of the Purchaser.
 
Section 8.3                                 Purchaser Closing Deliveries.  On
the Closing, the Purchaser shall have delivered, or caused to be delivered, to
the Company the following:
 
(a) the Purchase Price to be paid at Closing in accordance with such Section
3.1;
 
(b) a certificate of an authorized officer as to compliance with the conditions
set forth in Section 7.2(c) and (d);
 
(c) a Security Agreement executed by the Purchaser.
 
(d) all other documents required to be entered into or delivered by the
Purchaser at or prior to the Closing pursuant hereto or reasonably requested by
the Company to convey the Preferred Stock to the Purchaser or to otherwise
consummate the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 


 
ARTICLE IX
TERMINATION
 
Section 9.1 Termination.  This Agreement may be terminated:
 
(a) in writing by mutual consent of the Purchaser and the Company;
 
(b) by written notice from the Company to the Purchaser, in the event the
Purchaser (i) fails to perform in any material respect any of its agreements
contained herein required to be performed by it at or prior to the Closing or
(ii) materially breaches any of its representations and warranties contained
herein, which failure or breach is not cured within ten (10) days following the
Company having notified the Purchaser of its intent to terminate this Agreement
pursuant to this Section 9.1(b);
 
(c) by written notice from the Purchaser to the Company, in the event the
Company (i) fails to perform in any material respect any of their agreements
contained herein required to be performed by it at or prior to the Closing or
(ii) materially breaches any of their representations and warranties contained
herein, which failure or breach is not cured within ten (10) days following the
Purchaser having notified the Company of its intent to terminate this Agreement
pursuant to this Section 9.1(c);
 
Section 9.2 Specific Performance and Other Remedies.  Each Party hereby
acknowledges that the rights of each Party to consummate the transactions
contemplated hereby are special, unique and of extraordinary character and that,
in the event that any Party violates or fails or refuses to perform any covenant
or agreement made by it herein, the non-breaching Party may be without an
adequate remedy at law.  In the event that any Party violates or fails or
refuses to perform any covenant or agreement made by such Party herein, the
non-breaching Party or Parties may, subject to the terms hereof and in addition
to any remedy at law for damages or other relief, institute and prosecute an
action in any court of competent jurisdiction to enforce specific performance of
such covenant or agreement or seek any other equitable relief.
 
ARTICLE X
MISCELLANEOUS PROVISIONS
 
Section 10.1 Notices.  All notices, communications and deliveries required or
made hereunder must be made in writing signed by or on behalf of the Party
making the same, shall specify the Section hereunder pursuant to which it is
given or being made, and shall be delivered personally or by telecopy
transmission or by a national overnight courier service or by registered or
certified mail (return receipt requested) (with postage and other fees prepaid)
as follows:
 
To the Purchaser:               iVoice, Inc.
                              750 Route 34
                              Matawan, NJ  07747
                              Attn:  Jerome Mahoney
                              Facsimile No.:   732-441-9895


To the Company                iVoice Technology, Inc.
                                              750 Route 34
                                              Matawan, NJ  07747
                                              Attn:  Jerome Mahoney
                                              Facsimile No.:   732-441-9895
 
with a copy to:                    Meritz & Muenz LLP
                                              2021 O Street, NW
                                              Washington, D.C.  20036
                                              Attn:   Lawrence A. Muenz, Esq.
                                              Facsimile No.:   202-728-2910


or to such other representative or at such other address of a party as such
party may furnish to the other parties in writing.  Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery, if delivered in person, (b) upon transmission by facsimile if receipt
is confirmed by telephone, (c) upon receipt by the addressee by delivery via a
national overnight courier service or (d) on the fifth (5th) Business Day
following it being mailed by registered or certified mail.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.2 Schedules and Exhibits.  The Schedules and Exhibits are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full herein.
 
Section 10.3 Assignment; Successors in Interest.  No assignment or transfer by
any Party of such Party’s rights and obligations hereunder shall be made except
with the prior written consent of the other Parties; provided that the Purchaser
shall, without the obligation to obtain the prior written consent of any other
Party, be entitled to assign this Agreement or all or any part of its rights or
obligations hereunder to one or more Affiliates of the Purchaser.  This
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns, and any reference to a
Party shall also be a reference to the successors and permitted assigns thereof.
 
Section 10.4 Captions.  The titles, captions and table of contents contained
herein are inserted herein only as a matter of convenience and for reference and
in no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.  
 
Section 10.5 Controlling Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal Laws of the State of New York
without reference to its choice of law rules.
 
Section 10.6 Severability.  Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such pro­hibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by Law, each Party hereby waives
any provision of law that renders any such provision prohibited or unenforceable
in any respect.
 
Section 10.7 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement or the terms hereof to produce or
account for more than one of such counterparts.
 
Section 10.8 Enforcement of Certain Rights.  Nothing expressed or implied herein
is intended, or shall be construed, to confer upon or give any Person other than
the Parties, and their successors or permitted assigns, any right, remedy,
obligation or liability under or by reason of this Agreement, or result in such
Person being deemed a third-party beneficiary hereof.
 
Section 10.9 Waiver; Amendment.  Any agreement on the part of a Party to any
extension or waiver of any provision hereof shall be valid only if set forth in
an instrument in writing signed on behalf of such Party.  A waiver by a Party of
the performance of any covenant, agreement, obligation, condition,
representation or warranty shall not be construed as a waiver of any other
covenant, agreement, obligation, condition, representation or warranty.  A
waiver by any Party of the performance of any act shall not constitute a waiver
of the performance of any other act or an identical act required to be performed
at a later time.  This Agreement may not be amended, modified or supplemented
except by written agreement of the Parties.
 
Section 10.10            Integration.  This Agreement and the documents executed
pursuant hereto supersede all negotiations, agreements and understandings among
the Parties with respect to the subject matter hereof and constitute the entire
agreement among the Parties with respect thereto.
 
Section 10.11            Interpretation.  Where the context requires, the use of
a pronoun of one gender or the neuter is to be deemed to include a pronoun of
the appropriate gender.  References herein to any Law shall be deemed to refer
to such Law, as amended from time to time, and all rules and regulations
promulgated thereunder.
 
Section 10.12            Cooperation Following the Closing.  Following the
Closing, each Party shall deliver to the other Parties such further information
and documents and shall execute and deliver to the other Parties such further
instruments and agreements as any other Party shall reasonably request to
consummate or confirm the transactions provided for herein, to accomplish the
purpose hereof or to assure to any other Party the benefits hereof.
 
Section 10.13            Transaction Costs.  Except as provided above or as
otherwise expressly provided herein, the Parties shall pay their own fees, costs
and expenses incurred in connection herewith and the transactions contemplated
hereby, including the fees, cost and expenses of its financial advisors,
accountants and counsel.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.
 
iVoice Technology, Inc.


By:_____________________________                                                                           
Name:                                                                      
Title:                                                                      




iVoice, Inc.




By:______________________________                                                                           
Name:                                                                      
Title:                                                                      


 
 

--------------------------------------------------------------------------------

 


 
Schedule 4.1


State of New Jersey